DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claim 29. Claims 1 – 15, 18, 20, 22 – 24, 26 – 31 are currently pending. Claims 10 – 15, 18, 20, & 22 – 24 are withdrawn. Claims 1 – 9 & 26 – 31 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 9 & 26 – 27 are rejected under 35 U.S.C. 103 as obvious over Bellman et al. (US 2014/0106141 A1), in view of Hu et al. (U.S. Patent No. 5,298,587).
With regard to claim 1, Bellman et al. teach a glass article comprising a glass substrate (120), a crack mitigating layer (130) disposed on the first major surface of the substrate, and a film (110) (Applicant’s “scratch-resistant film”) disposed on the crack mitigating surface (Fig. 1 & paragraph [0024]).  

    PNG
    media_image1.png
    448
    705
    media_image1.png
    Greyscale

The crack mitigating material comprises an organosilicate material. The scratch-resistant film contains a metal-containing oxide, a metal-containing oxynitride, or a metal-containing nitride (paragraphs [0073] and [0099]).  
Elastic modulus mismatch (alpha) of glass substrate (E1) and the scratch resistant film (E2) leads to (paragraph [0032] & Fig. 3 – 4). 

    PNG
    media_image2.png
    68
    132
    media_image2.png
    Greyscale

Negative alpha means the film is stiffer (greater elastic modulus) than the glass substrate and a positive alpha means the film (smaller elastic modulus) is softer than the glass substrate. Exemplary films 110 has an elastic modulus of at least 25 GPa, preferably 85 GPa or more (paragraph [0069]). As shown in Fig. 4, a glass substrate has elastic modulus of E1 = 72 GPa and film of ITO (metal-containing oxide) has elastic modulus E2 = 99.8 GPa (paragraphs [0033] – [0038]). Therefore, the scratch-resistant film has an elastic modulus greater than the elastic modulus of the substrate. The article retains the average flexural strength after the combination of the glass substrate with the film, crack mitigation layer, and other films when compared to the average flexural strength of the glass substrate before the combination (paragraph [0009]).  In other 
Bellm an et al. do not explicitly teach the elastic modulus for a crack mitigating layer comprising organosilicate material.
However, Example 2 contains a SiO2 nanoporous crack mitigating layer having a porosity of 21% and an elastic modulus of 20 GPa (paragraph [0137]) and low elastic modulus is preferred for controlling strain-to-failure and refractive index properties (paragraphs [0105], [0107] - [0109]). It would have been obvious to one of ordinary skill in the art to form all of their embodiments of the crack mitigating layer of approximately the same elastic modulus for achieving the same desired mechanical and refractive index properties.
Bellman et al. fail to teach an organic group incorporated into the Si-O-Si backbone of the organosilicate compound. 
Hu et al. teach plasma vapor deposition for forming a protective coating for providing abrasion resistance, wherein the protective coating comprises polymers comprising an organic group incorporated into a Si-O-Si backbone structure (Col. 9, Line 10).
Therefore, based on the teachings of Hu et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a crack mitigating coating comprising polymers formed from monomers of HDMSO, HMDSN, & TMDSO (organic groups incorporated into Si-O-Si backbone) because these organosilicones molecules provide the protective layer with abrasion protection.

claim 2, Bellman et al. teach the example teaches a crack mitigating layer having a thickness of about 200 nm or about 500 nm (paragraph [0137]). The scratch-resistant film has a thickness of from about 0.005 µm to about 20 µm (paragraph [0075]). 
With regard to claim 3, Bellman et al. teach The scratch-resistant film contains a a metal-containing nitride, such as SiNx (silicon nitride) (paragraphs [0073] and [0099]).
With regard to claim 4, Bellman et al. teach the scratch-resistant film contains a metal-containing oxide, such as ITO (indium-tin oxide), or a metal-containing oxynitride, such as aluminum oxynitride (AlOxNy), or a metal-containing nitride, such as SiNx (paragraphs [0073] and [0099]).
With regard to claim 5, in the instance of a stack having an optical transmittance of 95% or more, the article would inherently have an optical transmittance of the substrate and the crack mitigating layer disposed on the glass-based substrate, without the film, varies by 5% or less from the optical transmittance of the substrate alone, without the film and the layer, from wavelengths of 400 to 800 nm (visible range).
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

With regard to claim 6, Bellman et al. do not explicitly teach the scratch resistant film is characterized by substantially no peeling from the article upon exposure of the film to a Garnet scratch test under 1 kg total load.

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	With regard to claims 7 – 8, Bellman et al. fail to explicitly teach a crack mitigating layer is characterized by an elastic modulus from about 4 GPa to about 30 Gpa (claim 7). Crack mitigating layer is characterized by an elastic modulus from about 6 Gpa to about 9 GPa (claim 8)
Bellman et al. teach the crack mitigating layer may have a lower elastic modulus than expected for fully dense materials. The volume fraction of porosity may be greater than 20%, and less than 90%, or less than 60% (paragraph [0105]), which can be carefully controlled during deposition method (paragraphs [0108] & [0128]). 
Therefore, absent a showing of criticality with respect to porosity (a result effective variable), it would have been obvious to a person of ordinary skill in the art at In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 9, Bellman et al. teach the optical transmittance of the article is about 90%, 95%, or even 98% from wavelength of 400 nm to 800 nm (visible range) (paragraph [0113]). 
With regard to claim 26, Hu et al. teach the organosilicate may be an methyl containing silicates, such as tetramethyldisiloxane (Col. 7, Line 58).
With regard to claim 27, Bellman’s discloses the crack mitigating layer (130) should have a low elastic modulus (paragraphs [0030] & [0105]), the scratch resistant film (110) should have a high elastic modulus (paragraph [0003]), and the scratch resistant film has an elastic modulus of at least 25 GPa (paragraph [0069]). Therefore, based on the teachings of Bellman I, one of ordinary skill in the art would reasonably conclude all the crack mitigating layers should have a low elastic modulus of less than 25 GPa, which includes Applicant’s claimed range of 5 – 15 GPa.
With regard to claim 29, as discussed above, absent a showing of criticality with respect to porosity (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the porosity through routine experimentation in order to achieve an elastic modulus of about 21 GPa to about 30 GPa. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
claim 31, Hu et al. teach the organosilicate may be an ethyl containing silicates, such as ethyltrimethoxysilane (Col. 7, Line 50).

Claim 28 is rejected under 35 U.S.C. 103 as obvious over Bellman et al. (US 2014/0106141 A1), in view of Hu et al. (U.S. Patent No. 5,298,587).
Bellman et al. teach an article comprising a glass based substrate comprising a major surface. A crack mitigating layer (Applicant’s “layer”) disposed on the major surface of the glass-based substrate, is formed of a plasma-polymerized siloxane polymer. A film is disposed on the crack mitigating layer, wherein the film comprises organosilicate product of a vapor deposition process using 100 sccm oxygen gas (paragraphs [0007], [0099], & [0137]). Elastic modulus mismatch (alpha) of glass substrate (E1) and the scratch resistant film (E2) leads to (paragraph [0032] & Fig. 3 – 4). 

    PNG
    media_image2.png
    68
    132
    media_image2.png
    Greyscale

Negative alpha means the film is stiffer (greater elastic modulus) than the glass substrate and a positive alpha means the film (smaller elastic modulus) is softer than the glass substrate. Exemplary films 110 has an elastic modulus of at least 25 GPa, preferably 85 GPa or more (paragraph [0069]). As shown in Fig. 4, a glass substrate has elastic modulus of E1 = 72 GPa and film of ITO (metal-containing oxide) has elastic modulus E2 = 99.8 GPa (paragraphs [0033] – [0038]). Therefore, the scratch-resistant film has an elastic modulus greater than the elastic modulus of the substrate.

However, Bellman et al. do not teach one or more of the polymers include hexamethyldisiloxane (HMDSO), hexamethyldisilazane (HMDSN), tetraethylorthosilicate (TEOS), tetramethyldisiloxane (TMDSO), and tetramethylsilane (TMS).
Hu et al. teach plasma vapor deposition for forming a protective coating for providing abrasion resistance, wherein the protective coating comprising the reaction product of organosilicones and oxygen gas for plasma vapor deposition (Col. 1, Lines 36 – 47). Examples of organic silicones include hexamethylsilazane (HMDSN) (Col. 7, Lines 60 – 61), tetramethyldisiloxane (TMDSO), and hexamethyldisiloxane (HMDSO) (Col.7, Lines 58 – 59). The flow rate of reactants may be in the range from about 5 sccm to about 250 sccm, with about 20 sccm to about 100 sccm being preferred (Col. 5, Line 66 – Col. 6, Line 1). 
Therefore, based on the teachings of Hu et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a crack mitigating coating comprising polymers formed from monomers of HDMSO, HMDSN, & TMDSO (organic groups incorporated into Si-O-Si backbone) because these organosilicones molecules provide the protective layer with abrasion protection.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al. & Hu et al., as applied to claim 28 above, and further in view of Rauschnabel et al. (U.S. Patent No. 6,613,393 B1).
With regard to claim 30, as discussed above, Bellman et al. teach the oxygen gas has a flow rate of 100 sccm and Hu et al. teach the flow rate of reactants (organosilicone, such as silane, and oxygen) may be in the range from about 5 sccm to about 250 sccm, with about 20 sccm to about 100 sccm being preferred (Col. 5, Line 66 – Col. 6, Line 1).
Additionally, as discussed above for claim 28, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the porosity through routine experimentation in order to achieve an elastic modulus of 4 to 30 GPa. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Neither Bellman et al. or Hu et al. teach the organosilicate is tetramethylsilane (TMS).
Rauschnabel et al. teach plasma chemical vapor deposition of a silicon-organic compound for producing protective coatings on transparent substrates (Col. 2, Lines 38 – 44 & Col. 4, Lines 22 – 32), such as glass (Col. 1, Line 29). The silicon-organic compounds especially suitable for scratch protection include hexamethylsilazane (HDMS), tetraorthosilicate (TEOS), tetramethyldisiloxane (TMDS), hexamethyldisiloxane (HMDS), and tetramethylsilane (TMS) (Col. 2, Lines 1 – 20).
 Smith v. Hayashi, 209 USPQ at 759.

Response to Arguments
Applicant argues, “Applicant currently amends dependent claim 29 to remove the ‘about’ from ‘about 30 GPa.’ No new matter is added” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 29, the rejection of claim 29 under 35 U.S.C. §112(d) has been withdrawn.

Applicant argues, “…the Office misinterprets the scope content of Hu…Here, the Office interprets Hu as teaching a ‘protective coating for providing abrasion (i.e., crack) resistance….’ Non-final Rejection (02-Sept. 2021) p. 5 (emphasis added). Hu does not support the Office’s equivalency of imparting abrasion resistance to an underlying substrate with imparting crack resistance to an underlying substrate. Hu discloses ‘[a] method of forming a protective abrasion resistant coating onto a substrate surface.’ 1:36 – 37 (emphasis). The standard definition of ‘abrasion’ is ‘a wearing, grinding, or rubbing 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Hu et al. explicitly teach the organosilicone coating desirably prevent “defects, such as cracking” (Col. 1, Lines 15 – 33).
Second, Applicant is distracted with a trivial word choice used by the Examiner in the previous rejection. As previously discussed, based on the teachings of Hu et al., one of ordinary skill in the art would have been motivated to provide abrasion resistance to the layer by forming using an organosilicate with a Si-O-Si molecular structure. The secondary reference provides a clear motivation for the organosilicate compound taught by Bellman et al. to contain a Si-O-Si backbone.

Applicant argues, “Bellman teaches the crack mitigation layer ‘causes a crack originating in one of the film and the glass substrate and entering into the crack mitigating layer to remain within the crack mitigating layer’ and does so by separating from either the film or glass substrate when the crack propagates into the crack mitigating layer. Bellman ¶¶ [0005], [0085]. The ability to delaminate is a consequence of a ‘moderate adhesion energy.’ Bellman ¶ [0083] (emphasis added). In contrast, Hu teaches that the coatings disclosed therein, possibly forming Si-O-Si bonds, do not separate from the underlying substrate and are ‘strongly adhered there.’ Hu 9:59 – 60 (emphasis added)… Indeed, Hu discloses that the coating delaminating from the substrate is a problem to be solved. Hu 1:16-18. Thus, Hu dissuades the person of ordinary skill in the art, looking to improve upon the crack mitigating layers of Bellman – 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Hu et al. teach the crosslinked organosilicone is a hard abrasion resistant polymer (Col. 1, Lines 61 – 67). There is no indication by Hu et al. that delamination is not the result of the Si-O-Si backbone structure of the polymer. 
Second, Hu et al. teach the film strongly adhered to the substrate as evidenced by the Scotch ® tape peeling test (Col. 9, Lines 58 – 60). As evidenced by pg. 506 of the Introduction of Drdacky et al. (Materials and Structures (2012) 45:505-520), the Scotch® tape peel test is as follows (emphasis added):
The Scotch Tape test method was originally suggested and used for testing the adhesion of a coating or paint layer to a substrate, and it is defined as a method for evaluating the adhesion of a coating to a substrate. Pressure-sensitive tape is applied to an area of the coating which is sometimes cross-hatched with scratched lines. Adhesion is considered to be adequate if the coating is not pulled off by the tape when it is removed.

Bellman et al., on the other hand, do not teach delamination occurs during a Scotch® tape peeling test. Specifically, Bellman et al. teach partial delamination upon application of a specified load to prevent the spread of cracks in a lower adjacent layer (paragraph [0083]). The two causes of delamination in these tests are completely different and cannot be reasonably compared.

Applicant argues, “…the person of ordinary skill in the art would not have considered any teaching of Hu to be particularly applicable, without the benefit of impermissible hindsight, to improve the crack mitigating layer of Bellman. Hu discloses abrasion-resistant coating much more similar to the film 110 of Bellman, Bellman ¶ [0112] (‘scratch-resistant layer’), than the crack-mitigating layer of Bellman. As mentioned, Hu teaches utilizing excess oxygen so that the resulting coating is ‘very hard.’ Hu 1:29. Thus, without the benefit of hindsight, the person of ordinary skill in the art would not read Hu and think to utilize the coating described therein as a possible crack-mitigating layer substitute for Bellman but, rather, as possible alternative to the scratch-resistant film 110” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Hu et al. teach silicone coatings are preferable for preventing cracks (crack mitigation) in Col. 1, Lines 15 – 33. Applicant is directed to the discussion above.
Second, the rejection by the Examiner did not suggest using the coating taught by Hu et al. as a substitute for the crack mitigating layer taught by Bellman et al. The Examiner stated it would have been obvious to one of ordinary skill in the art to use the organosilicone polymer (TMDSO) taught by Hu et al. be used as the one of the siloxane materials taught in paragraph [0073] of Bellman et al. 

Applicant argues, “…following Hu would result in a layer with an elastic modulus of greater than ’30 GPa or Less,’ as is a feature of independent claim 1. As explained above, Hu teaches to use a stoichiometric excess of oxygen, resulting a ‘very hard’ coating that serves as an abrasion-resistance coating. Hu 1:29, 45 – 47…Table 1 of the 2 relative to TMS on the elastic modulus of the resulting layer:

    PNG
    media_image3.png
    156
    287
    media_image3.png
    Greyscale

“Note that the ratio of 130 sccm O2 to 25 sccm TMS (ratio = 5.2) in the Table 1 above resulted in an elastic modulus of 29 GPa. In Hu, to achieve the stoichiometric excess of O2, such as in Examples 1 and 2, the ratio of O2 to TMDSO were much higher, at 100 sccm O2 to 5 sccm TMDSO (ratio = 20) and 50 sccm O2 to 5 sccm TMDSO (ratio = 10), respectively. Hu 8:37 – 38, 9:40 – 41. It is clear that such ratios would result in a layer with an elastic modulus well over ’30 GPa or less.’ Thus, modifying Bellman according to Hu would result in a layer with an elastic modulus falling outside of the range of independent claim 1” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Hu teaches in the broader disclosure of “the flow rate of reactants may range from about 5 sccm to about 350 sccm, with about 20 sccm to about 100 sccm being preferred” (Col. 5 – Col. 6). The teachings of Hu are not limited to the embodiments of the working examples.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

2(g) with TMS (tetramethylsilane, which has a molecular formula of Si(CH3)4, would have exactly the same elastic modulus as a chemical reaction of O2(g) with TMDSO (Tetramethylsiloxane, which has a molecular formula of Si2H2O(CH3)2) without additional experimentation.

Applicant argues, “As mentioned, the Office rejections independent claim 28 has having been obvious over Bellman in view of Hu, reasoning that Bellman discloses a layer that ‘comprises organosilicate product of a vapor deposition process using 100 sccm oxygen gas (paragraphs [0007], [0099], & [0137]’ and that the layer can be disposed between a glass substrate and a film of ITO. Non-final Rejection (02 Sept 2021), pp. 9 – 10. The office acknowledges that Bellman dose not disclose that the layer is additionally the product of HDMSO, HMDSN, TEOS, TMDSO, or TMS. Non-final Rejection (02 Sept. 2021). However, the Office attempts to fill that gap with Hu…
“… the Office misinterprets the scope content of Bellman. The Office interprets Bellman as disclosing a layer that ‘comprises organosilicate product of a vapor deposition process using 100 sccm oxygen gas (paragraphs [0007], [0099], & [0137]).’ Non-Final Rejection (02 Sept. 2021) p. 9. However, when Bellman discloses using any particular sccm oxygen gas, it is in the context of the deposition of nanoporous SiO2 – not of the deposition of anything that can deposit organic groups like TMS. Thus, the Office’s interpretation of Bellman is factually incorrect, and the legal conclusion of obviousness that results therefrom must necessarily fail” (Remarks, Pg. 14).
2 is not sufficiently similar in structure that it would not be obvious to one of ordinary skill in the art to use similar oxygen flow rates. However, silica (SiO2) is structurally more similar to TMS (Si(CH3)4) with one silicon atom than TMS is to TMDSO (Si2H2O(CH3)2), which contains two silicon atoms and twice the number of methyl groups. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to deposit the reactants at a flow rate within the ranges taught by the cited the prior art, including  from about 5 sccm to about 350 sccm taught by Hu, to achieve the desired properties via routine experimentation.
Second, Bellman et al. teach the film is formed by the reaction of oxygen gas and a second component, such as a second-based reactant (e.g. SiO2 & siloxane polymers) (paragraph [0073]). It would have been obvious to one of ordinary skill in the art prior to use similar reaction conditions used in a working example, such as the reaction of silica with 100 sccm of oxygen (paragraph [0137]), as with other silicon-based reactants taught in the broader teachings of this reference, including siloxane polymers (paragraph [0073]). 
As previously discussed, Hu et al. teach reactants may range from about 5 sccm to about 350 sccm, with about 20 sccm to about 100 sccm being preferred” (Col. 5 – Col. 6), wherein such reactants include oxygen gas and tetramethyldisiloxane 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781